CNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
	On September 10, 2021, the examiner contacted the attorney in hopes to correct the objections listed below. Unfortunately, due to time constraints, this office action is being sent in order for such formalities are corrected.

Claim Objections
Claims 1,9 recites the limitation "the data keyword" in “assign a weight to the data keyword …”.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claimed language to “assign a weight to the identified data keyword ….” Fig. 14, label s1145 shows identification of the data keyword. Label S1450 assigns a weight to the command keyword as well as data keyword after identification of the data keyword. This indicates the assigned weight is applied to the identified keyword. Page 43, line 10-16 discloses “The electronic device 100 may assign a weight to the acquired command keyword. The electronic device 100 may identify a data keyword matched with the command keyword. In addition, the electronic device 100 may calculate a score based on a weight of the identified data keyword and a weight of the command keyword.” Such indicates the identified data keyword is assigned a weight.
Claims 1,9 recites “identify” or “identifying a data keyword matched with the command keyword”. Due to the lack of antecedent basis for limitation “assign a weight to the data keyword …” and Fig. 14, such limitation should be placed above or before the 
Claims 4,12 recites “the data keyword” in “the data keyword includes a domain keyword and a sub keyword.” There is insufficient antecedent basis for this limitation in the claim. Note: Page … discloses “The time stamp may include a domain keyword and a sub keyword.” Page 49 discloses “The electronic device analyzes the inputted content data and acquires a plurality of data keywords, at operation S1220. A data keyword may include a domain keyword and a sub keyword. The domain keyword may be a main topic word of sentences included in the content data. The sub keyword may include a word similar to the domain keyword, a word related to the domain keyword, a word included in another sentence related to the domain keyword, or the like. The electronic device may assign a weight to a data keyword based on at least one of context of the content data or a frequency of the data keyword.” Such suggests “the data keyword” as recited in the claim refers to “the plurality of data keywords”. 
	Claims 1,3,5-8,11,13-15 are objected as per the objection of the respective independent claim.

Conclusion
This application is in condition for allowance except for the following formal matters: 
see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656